PROSPECTUS SUPPLEMENT #1 Dated: March 25, 2008 Filed Pursuant to Rule424(b)(3) To Prospectus dated December 15, 2006 Registration No.333-139425 WMS INDUSTRIES INC. Up to2,304,663 Shares Common Stock, Par Value $.50 This prospectus supplement supplements our prospectus, dated December 15, 2006, relating to the resale by certain of our officers and directors of up to 2,304,663 shares of our common stock.The prospectus supplement should be read in conjunction with our prospectus, which must be delivered together with this prospectus supplement.This prospectus supplement is qualified by reference to the prospectus, except to the extent that the information in this prospectus supplement supersedes the information contained in the prospectus. Investing in our common stock involves risks.Please see “Risk Factors” on page 2 of the accompanying prospectus for a discussion of these risks. SELLING STOCKHOLDERS The following table sets forth information for each selling stockholder, based upon information available to us as of March 25, 2008.We undertake no obligation to update this information.Information about additional selling stockholders may be contained in supplements to the prospectus.The table below also sets forth “Shares Available to be Sold”, which represents the maximum number of Shares that could be sold under this prospectus by the holder assuming the vesting of all awards, achievement of all performance criteria and exercise of all options. The amounts listed under “Shares Available to be Sold” do not constitute commitments to sell any or all of the stated number of Shares.The actual number of Shares to be sold, if any, shall be determined from time to time by each Selling Stockholder in his or her discretion.We have not been informed whether any selling stockholders intend to sell any Shares. The table below supplements or amends the table of selling stockholders contained under the heading “Selling Stockholders” on pages 10-12 of the prospectus.The information set forth in the following table supersedes the information in the prospectus. 1 Name and Position Amount and Nature of Beneficial Ownership (1) Shares Available to be Sold (2) Shares Beneficially Owned After Offering (2) Percent of Class After Offering (1) Harold H. Bach, Jr. Director 30,275 37,843 * Robert J. Bahash Director 17,336 32,336 10,000 * Patricia C. Barten Senior Vice President, Supply Chain and Business Processes 26,881 103,801 * Orrin J. Edidin Executive Vice President and Chief Operating Officer 133,395 260,604 * Brian R. Gamache President and Chief Executive Officer and Director 5,623,499 (3) 942,785 4,962,660 (3) 9.7% Kathleen J. McJohn Vice President, General Counsel and Secretary 50,163 99,871 * Patricia M. Nazemetz Director 25,000 * John P. McNicholas, Jr. Vice President, Controller and Chief AccountingOfficer 22,604 60,250 * Louis J. Nicastro Chairman of the Board of Directors 37,842 45,410 * Neil D. Nicastro Director 75,363 82,910 21 * Edward W. Rabin, Jr. Director 91,289 (4) 66,607 32,250 (4) * Scott D. Schweinfurth Executive Vice President, Chief FinancialOfficer and Treasurer 241,393 356,426 1,530 * Ira S. Sheinfeld Director 112,842 120,410 * Bobby L. Siller Director 25,000 * William J. Vareschi, Jr. Director 45,342 45,410 7,500 * *Less than 1% (1) Based on 50,941,564 shares outstanding as of February 29, 2008.Includes shares subject to options that are currently exercisable or may become exercisable within 60 days.These shares are deemed outstanding for purposes of calculating the percentage of outstanding common stock owned by a person but are not deemed outstanding for the purpose of calculating the individual ownership percentage of any other person listed above. (2) “Shares available to be sold”, as further detailed below, consists of the following: (1) shares of restricted stock and (2) shares of common stock which could be acquired upon (a) exercise of stock options, (b) vesting of deferred units, or (c) the payout of equity-based performance units currently held by the individuals listed above.Equity-based performance units are reflected at 200% of the number of units awarded because these units may pay out a number of shares equal to up to 200% of the number of units awarded.Stock Options listed below as exercisable include options that may become exercisable within 60 days.See the below chart for an individual listing of such securities held by the individuals listed above: 2 Name and Title Restricted Stock Stock Options Deferred Units Equity-based Performance Units Shares Available to be Sold Total Exercisable Harold H. Bach, Jr. 13,972 18,893 11,325 4,978 37,843 Robert J.Bahash 7,336 25,000 32,336 Patricia C. Barten 3,589 80,426 23,292 19,786 103,801 Orrin J. Edidin 21,889 165,233 111,506 73,482 260,604 Brian R. Gamache 46,595 733,426 614,244 162,764 942,785 Kathleen J. McJohn 3,901 67,926 46,262 28,044 99,871 Patricia M. Nazemetz 25,000 25,000 John P. McNicholas, Jr. 1,507 46,265 21,097 12,478 60,250 Louis J. Nicastro 13,972 26,460 18,892 4,978 45,410 Neil D. Nicastro 13,972 63,960 56,392 4,978 82,910 Edward W. Rabin, Jr. 13,972 52,635 45,067 66,607 Scott D. Schweinfurth 20,080 269,060 219,783 67,286 356,426 Ira S. Sheinfeld 13,972 101,460 93,892 4,978 120,410 Bobby L. Siller 25,000 25,000 William J. Vareschi, Jr. 13,972 26,460 18,892 4,978 45,410 Total 188,729 1,727,204 24,890 363,840 2,304,663 (3) Includes 4,637,760 shares owned by National Amusements for which the reporting person has sole voting power but not dispositive power pursuant to a Voting Proxy Agreement.Also includes 300,000 shares owned by Phyllis Redstone for which the reporting person has sole voting power but not dispositive power pursuant to a Voting Proxy Agreement. (4) Includes 28,500 shares held by the Edward Rabin Trust and 3,750 shares held by Mr. Rabin’s wife.Mr. Rabin disclaims beneficial ownership of the securities held by his wife, and this prospectus supplement shall not be deemed an admission that the reporting person is the beneficial owner for purposes of Section 16 of the Securities Exchange Act of 1934 or for any other purpose. 3
